925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BOSTON EDISON COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
Nos. 89-1480, 90-1212.
United States Court of Appeals, District of Columbia Circuit.
Jan. 14, 1991.

Before HARRY T. EDWARDS, BUCKLEY and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss appeals, the answer thereto, and the reply, it is


2
ORDERED that the motion be granted in part.  The petitioners for review are hereby voluntarily dismissed without prejudice.  See Fed.R.App.P. 42(b).  Voluntary dismissal orders have no preclusive effect.    See Dillard v. Sec. Pac.  Brokers, Inc., 835 F.2d 607, 608 (5th Cir.1988);  United States v. One Clipper Bow Ketch Nisku, 548 F.2d 8, 10 n. 2 (1st Cir.1977) (same).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.